99 N.E.2d 613 (1951)
155 Ohio St. 589
STATE, Appellee and Cross-Appellant,
v.
GREENO, Appellant and Cross-Appellee.
No. 32635.
Supreme Court of Ohio.
June 6, 1951.
Robert D. Schuck, Prosecuting Attorney, Findlay, and Floyd A. Coller, Bowling Green, for appellee and cross-appellant.
William S. Snook and Garver Oxley, Findlay, for appellant and cross-appellee.
PER CURIAM.
It is ordered and adjudged, sua sponte, that this appeal as of right be, and the same hereby is, dismissed for the reason that no debatable constitutional question is involved.
Appeal dismissed.
WEYGANDT, C. J., and ZIMMERMAN, STEWART, MATTHIAS and HART, JJ., concur.